
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EMPLOYMENT AGREEMENT

        THIS AGREEMENT is made effective as of January 22, 2002, by and between
Transgenomic, Inc., a Delaware corporation (the "Company"), and Keith A. Johnson
("Employee").

        The Company and Employee desire to enter into an Employment Agreement
(this "Agreement"). Accordingly, the Company and Employee agree as follows:

        Section 1.    Effective Date; Position; Term.    This Agreement shall
become effective on January 31, 2002 (the "Effective Date"). The Company shall
employ Employee as Vice President, General Counsel. The initial term of the
Agreement will be for a minimum of three (3) years from the Effective Date, and
the Agreement may be extended upon mutual consent of the parties.

        Section 2.    Position and Duties.    During the Employment Period:

        (a)  Employee shall have the normal responsibilities, duties and
authorities of Vice President, General Counsel (Attached hereto as Exhibit B.)

        (b)  Employee shall report to the Executive Vice President of the
Company and Employee shall perform faithfully the executive duties assigned to
him to the best of his ability in a diligent, trustworthy, businesslike and
efficient manner and will devote his full business time and attention to the
business and affairs of the Company and its Subsidiaries and Affiliates;
provided, however, that Employee may serve as a director of or a consultant to
other corporations which do not compete with the Company, nonprofit
corporations, civic organizations, professional groups and similar entities.

        (c)  For purposes of this Agreement, "Subsidiary" shall mean any
corporation or other entity of which securities having a majority of the voting
power in electing directors or comparable management are, at the time of
determination, owned by the Company, directly or through one or more
Subsidiaries.

        (d)  For purposes of this Agreement, "Affiliate" of any particular
person means any other person controlling, controlled by or under common control
with such particular person.

        Section 3.    Basic Compensation.

        (a)  Base Salary. As compensation for his services hereunder, the
Company shall pay to Employee during the Employment Period an initial base
salary of $135,000 per year.

        Base Salary shall be payable in equal installments in arrears on a
biweekly basis or as otherwise may be mutually agreed upon.

        The salary shall be increased over the previous year's salary as is
mutually agreed to.

        Section 4.    Participation in Employee Benefit Plans.    Employee will
be entitled to participate in all Company salaried employee benefit plans and
programs, subject to the terms and conditions of each such employee benefit plan
or program and to the extent commensurate with his position as Vice President,
General Counsel.

        Section 5.    Other Benefits.

(a)Vacation. Employee shall initially be entitled to three weeks' paid vacation
each year.

(b)Insurance. The Company shall make available to Employee life, health and
dental insurance (including dependent coverage), and other benefits from time to
time provided to employees.

(c)Relocation. The Company during the initial term of this Agreement shall pay
for or reimburse Employee for all costs reasonably related to relocation,
including, but not limited to, travel expenses, moving expenses, real estate
commissions and real estate closing costs.

--------------------------------------------------------------------------------



        Section 6.    Business Expenses.    The Company shall reimburse Employee
for all reasonable expenses incurred by him in the course of performing his
duties under this Agreement which are consistent with the Company's policies in
effect from time to time with respect to travel, entertainment and other
business expenses, subject to the Company's requirements with respect to report
and documentation of such expenses. The Company shall pay for or reimburse
Employee for all expenses necessary to maintain Employee's professional
qualifications as General Counsel including, but not limited to, bar examination
fees, preparatory courses, state bar fees, expense for continuing legal
education, and reasonable expenses for memberships in professional
organizations.

        Section 7.    Stock Options and Option Shares.    Employee will
initially be granted 35,000 shares subject to the approval of the Compensation
Committee of the Board of Directors. The price of the options will be the fair
market value on the date the options are granted. Twenty five percent (25%) of
the options will vest immediately on the date of the grant, the remaining
options will vest twenty five percent (25%) on the next three anniversary dates
of the date of the grant. All unvested options will vest upon the Company being
acquired or merged into another entity.

        Section 9.    Termination of Employment.

        (a)  Events of Termination and Severance Payment. In the event that,
during the term of this Agreement, Employee is discharged for any reason other
than for Just Cause (as defined below), Employee shall be entitled to receive
certain payment (the "Severance Payment") following termination of employment.
Severance Payment will be made at the Employees then current base salary for an
amount equal to 12 (twelve) months' salary. In addition, in case of such
discharge, Employee will retain all vested stock options. All unvested stock
options will lapse.

        (b)  "Just Cause" being defined as any criminal act (felony) being
committed by employee, if employee commits fraud or dishonesty toward the
Company, other significant activities materially harmful to the reputation of
the Company as reasonably defined by the Company, willful refusal to perform or
substantial disregard of the duties properly assigned, significant violation of
any statutory or common law or a material violation of Section 11 or 12 below,
or intentionally takes any other action materially inimical to the best
interests of the Company

        (c)  Effect of Breach of Noncompetition Provisions. In the event
Employee breaches or otherwise fails to comply with the provisions of Section 11
or 12 below, then, in addition to any other remedies provided herein or at law
or in equity, the Company shall have the right to require return of any
severance payment made to the Employee. Return of such Severance Payment
pursuant to the preceding sentence shall not relieve Employee's obligations
pursuant to Section 11 or 12 below.

        Section 10.    Assignment and Succession.

        (a)  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its respective successors and
assigns, and Employee's rights and obligations hereunder shall inure to the
benefit of and be binding upon his successors and permitted assigns, whether so
expressed or not.

        (b)  Employee acknowledges that the services to be rendered by him
hereunder are unique and personal. Accordingly, Employee may not pledge or
assign any of his rights or delegate any of his duties or obligations under this
Agreement without the express prior written consent of the Company.

        (c)  The Company may not assign its interest in or obligations under
this Agreement without the prior written consent of Employee.

        Section 11.    Confidential Information.

        (a)  Company Information. Employee agrees at all times during the term
of his Relationship with the Company and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company, or to
disclose to any person, firm, corporation or other entity without

--------------------------------------------------------------------------------

written authorization of the Board of Directors of the Company, any Confidential
Information of the Company which Employee obtains or creates, by whatever means.
Employee further agrees not to make copies of such Confidential Information
except as authorized by the Company. Employee understands that "Confidential
Information" means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research. product plans,
products, services, suppliers, customer lists and customers (including, but not
limited to, customers of the Company on whom Employee called or with whom
Employee became acquainted during the Relationship), prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Employee by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Employee during
the period of the Relationship, whether or not during working hours. Employee
understands that "Confidential Information" includes, but is not limited to,
information pertaining to any aspects of the Company's business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise. Employee further understands that "Confidential
Information" does not include any of the foregoing items which have become
publicly and widely known and made generally available through no wrongful act
of Employee's or of others who were under confidentiality obligations as to the
item or items involved.

        (b)  Former Employer Information. Employee represents that as an
employee of the Company, he has not breached and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by
Employee in confidence or trust prior or subsequent to the commencement of
Employee's Relationship with the Company, and Employee will not disclose to the
Company, or induce the Company to use, any inventions, confidential or
proprietary information or material belonging to any previous employer or any
other party.

        (c)  Third Party Information. Employee recognizes that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee's
work for the Company consistent with the Company's agreement with such third
party.

        Section 12.    Return of Company Documents.    Employee agrees that, at
the time of termination of his Relationship with the Company, he will deliver to
the Company (and will not keep in his possession, recreate or deliver to anyone
else) any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts; equipment, other documents or property, or
reproductions of any aforementioned items developed by Employee pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns.
Employee further agrees that any property situated on the Company's premises and
owned by the Company, including disks and other storage media, filing cabinets
or other work areas, is subject to inspection by Company personnel at any time
with or without notice. In the event of the termination of the Relationship,
Employee agrees to sign and deliver the "Termination Certification" attached
hereto as Exhibit "A."

        Section 13.    Noncompetition.    Independent of any obligation under
any other contract or agreement between Employee and the Company, for a period
of one (1) year following the termination of Employee's employment relationship
with the Company, Employee shall not, directly or indirectly, whether as an
individual for his own account, or for or with any other person, firm,
corporation, partnership, joint venture, association, or other entity
whatsoever, which is or intends to be engaged in biotechnology business and,
more particularly, that provides technologies for DNA/RNA analysis and
purification utilization DHPLC technologies (provided, however, that the
restrictions set forth in this clause shall not apply to involvement that
consists solely of "beneficially owning," as such term is used

--------------------------------------------------------------------------------


in Rule 13d-3 promulgated under the Exchange Act 2% or less of the outstanding
securities of any class of securities issued by a publicly-traded entity):

        (a)  Solicit, interfere with, or endeavor to entice away from the
Company, any person, firm, corporation, partnership, or entity of any kind
whatsoever, which was or is a client or licensor of the Company, for which the
Company performed services, with respect to any business, product or service
that is competitive to the products or services offered by the Company, or under
development by the Company, as of the date of the termination of Employee's
relationship with the Company. This restriction shall apply only to such clients
or licensors of the Company as were serviced or solicited by Employee at any
time during the one (1) year prior to the separation of Employee's relationship
with the Company, either as an independent contractor or as an employee of the
Company;

        (b)  Solicit or endeavor to induce any of the Company's employees or
consultants to terminate their relationship with the Company, or take away such
employees or consultants, or attempt to solicit, induce, recruit, encourage or
take away employees or consultants of the Company, either for Employee or for
any other person or entity;

        (c)  Induce or attempt to induce any supplier, licensee or other
business relation of the Company to cease doing business with the Company, or in
any way interfere with the relationship between any such supplier, licensee or
business relation and the Company.

        Section 14.    Business Opportunity.    Employee represents and
acknowledges that the foregoing restrictions will not prevent him from obtaining
gainful employment in his field of expertise or cause him undue hardship; and
that there are numerous other employment opportunities available to him that are
not affected by the foregoing restrictions. Employee further acknowledges that
the foregoing restrictions are reasonable and necessary, in order to protect the
Company's legitimate interests, and that any violation thereof would result in
irreparable injury to the Company.

        Section 15.    Conflicts of Interest Policies.    Employee shall
diligently adhere to the Company's Conflict of Interest Policy as adopted by the
Board and in effect from time to time.

        Section 16.    Arbitration and Equitable Remedies.

        a)    Except as provide in Section 16 (b) hereof, the parties agree that
any dispute or controversy arising out of, relating to, or concerning the
interpretation, construction, performance or breach of this Agreement, shall be
settled by arbitration to be held in Nebraska, in accordance with the Employment
Dispute Resolution rules of the American Arbitration Association then in effect.
The arbitrator may grant injunctions or other relief in such dispute or
controversy and the decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator's decision in any court having jurisdiction. The Company and Employee
shall each pay one-half of the costs and expenses of such arbitration, and each
shall separately pay the fees and expenses of their respective legal counsel.

        THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE'S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

        (b)  Notwithstanding paragraph (a) of this Section 16, the parties agree
that, in the event of the breach or threatened breach of Sections 11, 13 or 14
of this Agreement by Employee, monetary damages alone would not be an adequate
remedy to the Company and its Subsidiaries for the injury that would result from
such breach, and that the Company and its Subsidiaries shall be entitled to
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief (without posting bond or other security) in order to enforce
or prevent any violation of such provisions of this Agreement. Employee further
agrees that any such injunctive relief obtained by the Company or any of its
Subsidiaries shall be in addition to monetary damages.

--------------------------------------------------------------------------------




        Section 17.    Indemnification.    The Company agrees to indemnify and
hold harmless Employee for any and all actions taken by Employee in carrying out
his duties under this Agreement.

        Section 18.    Entire Agreement.    This Agreement represents the entire
agreement between the parties relating to the subject matters covered hereby and
shall supersede any prior understandings, agreements or representations by or
between the parties, written or oral, which may have related to the subject
matter hereof in any way and shall not be amended or waived except in a writing
signed by the parties hereto.

        Section 19.    Notices.    Any notice or request required or permitted
to be given hereunder shall be in writing and will be deemed to have been given
(i) when delivered personally, sent by telecopy (with hard copy to follow) or
overnight express courier or (ii) five days following mailing by certified or
registered mail, postage prepaid and return receipt requested, to the addresses
below unless another address is specified by such party in writing:

To the Company: Transgenomic, Inc.
12325 Emmet Street
Omaha, NE 68164
Attention: Chief Executive Officer
Telephone: (402) 452-5433
Telecopy: (402) 452-5447
To the Employee:
Keith A. Johnson
48 Farms Road Circle
East Brunswick, NJ, 08816

        Section 20.    Headings.    The article and section headings herein are
for convenience of reference only and shall not define or limit the provisions
hereof.

        Section 21.    Applicable Law.    The corporate law of the State of
Delaware will govern all questions concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity
and interpretation of this Agreement shall be governed by the internal laws of
the State of Nebraska.

        Section 22.    Severability.    Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held prohibited
by, invalid or unenforceable in any respect under applicable law, such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

        Section 23.    Amendments and Waivers.    Any provision of this
Agreement may be amended or waived only with the prior written consent of the
Company and Employee.

        Section 24.    No Strict Construction.    The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any party hereto.

        Section 25.    Counterparts.    This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

        Section 26.    Employee Representations.    Employee hereby represents
and warrants to the Company that (i) the execution, delivery and performance of
this Agreement by Employee does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which he is bound, (ii) Employee is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity, other than as
disclosed with Integra LifeSciences Corporation, and

--------------------------------------------------------------------------------


(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms.

        Section 27.    Survival.    Sections 8, 11, 12 and 15 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized officer and Employee has signed this Agreement.

  TRANSGENOMIC, INC.
 
By
/s/  COLLIN J. D'SILVA      

--------------------------------------------------------------------------------

    Name:   Collin D'Silva     Title:   Chief Executive Officer
 
EMPLOYEE
 
/s/  KEITH A. JOHNSON      

--------------------------------------------------------------------------------

Name: Keith A. Johnson

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

